—In an action to recover damages for breach of a contract pursuant to which plaintiff was to perform services in connection with a proposed group insurance plan, defendant appeals from an order denying its motion to dismiss the complaint, based upon the pleadings and upon admissions by plaintiff pursuant to section 322 of the Civil Practice Act. Order affirmed, with $10 costs and disbursements. Mo opinion. Carswell, Acting P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ., concur'. [See post, p. 1036; 282 App. Div. 740.]